COMPTON, Justice,
dissenting.
I join with Chief Justice Burke’s dissent, but wish to add a few observations of my own. The court states that the first reason for affirming the superior court is that “Clark’s motion for issuance of a deed was not served on Altman.” 680 P.2d 1125, 1127 (Alaska 1984). Notice is now made a requirement for issuance of a deed of conveyance. The practical significance of this is that it may have a substantial effect on the marketability of land titles.
We have held that a title is not marketable if “a conveyance carries with it a reasonable probability that the purchaser will be subject to a lawsuit.” Ficke v. Alaska Airlines, Inc., 524 P.2d 271, 276 (Alaska 1974) (citations omitted). Marketability has also been subject to the following test: “A ‘marketable title’ refers to the state of title of the property as derived from the record of conveyances or other public record.” Schreiber v. Karpow, 290 Or. 817, 626 P.2d 891 (1981); see also TriState Hotel Co. v. Sphinx Investment Co., 212 Kan. 234, 510 P.2d 1223 (1973); Chavez v. Gomez, 77 N.M. 341, 423 P.2d 31 (1967).
I assume that in the past, title to property subject to judicial foreclosure was generally marketable upon recordation of a deed *1135of conveyance issued one year after the confirmation of sale. AS 09.35.260 states that the purchaser is entitled to a.conveyance if there has been no redemption during the one-year period. The conveyance under section 260 is merely a ministerial act. See Ferry County Title & Escrow Co. v. Fogle’s Garage, Inc., 4 Wash.App. 874, 484 P.2d 458, 462 (1971). Recordation of the deed of reconveyance provided a sufficient record for marketability. Since issuance of the deed of reconveyance was only ministerial a purchaser would not be subjected to a reasonable probability of a lawsuit. Protection was afforded by AS 09.35.180(d).
As a result of this decision, persons who apply for a conveyance without recordation of a notice of application therefor and proof of service of that notice, may have an unmarketable title. Under the test set forth in Ficke, title would be unmarketable because the purchaser could reasonably be subjected to a lawsuit. Also, the record of conveyances would be incomplete and title would be unmarketable under the “derived from records” test. It is certainly foreseeable that service of this notice may be lacking in judicial foreclosures. Owners of property which is judicially foreclosed do not always maintain any personal interest in the property. Some simply walk away from the property and may not easily be found a year later. As shown above, the marketability of title to such property would be impaired due to the lack of proof of service of notice.
. I believe the court’s decision will have an undesirable effect on real property conveyancing. It will lead to instability in land titles. And, even though the court chooses to deny it, the court has judicially repealed AS 09.35.180(d).1
For these reasons and those set forth by Chief Justice Burke, I dissent.

. The court, as it must, does "not accept” my statement that it has judicially repealed AS 09.-35.180(d). To accept my statement would be to concede that it is legislating, rather than adjudicating.
First, the court asserts that a Civil Rule 60(b) motion is a direct attack on the judgment. Therefore, it is not prohibited by subsection 180(d), which prohibits only collateral attacks. The court cites no authority for its sweeping conclusory statement, nor can I find any. The language of subsection 180(d) does not compel the conclusion. It comes as somewhat of a surprise to me that a post judgment Rule 60(b) motion is not a “proceeding” as that term is commonly understood.
Second, the court cites Mallonee v. Grow, 502 P.2d 432 (Alaska 1972) for the proposition that a Rule 60(b) motion is a proper device for setting aside an order confirming an execution sale. What the court held in Mallonee is that the "reasonable time” and "one year” limitations contained in Rule 60(b) do not bar a motion to vacate a sale on the ground of fraud upon the court. The court’s power is expressly reserved in the explanatory paragraph following Rule 60(b)(6). Mallonee did not give Grow notice under AS 09.35.180(a) that he was moving for an order confirming sale, unlike the case at bar in which notice was given. Grow never had an opportunity to avail himself of the one year redemption period, because of the fraud practiced upon him and the court.